Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 16, 20-35 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 16 to include the limitations Claims 17-19, cancelled Claims 16-19, 36-39, to place the application in condition for allowance and presented persuasive arguments toward the Kim and Kishibata references used for the rejection of Claims 16-19.
Regarding amended Claim 16, closest prior art of record considered, Kim et al. (KR 10-2015-0013105, IDS Document, Figures and Translation submitted by Applicant is used for reference) discloses a real-time detection/recovery system of a power line failure in a power distribution system (comprising 150 in a power distribution system 100, Figures 3, 6, 6a, see also Figures 1-2, 4-5, 7) to prevent a power outage, an electric shock or a fire accident caused by a disconnection, a resistance increase, a loose contact, a partial disconnection or an electric leakage occurring on a power supply side of the power distribution system (Abstract, Claims 1-2), 
the real-time detection/recovery system comprising at least one of a power supply side detection/recovery device and a load side detection/recovery device in the power distribution system (comprising 240 in150, Figures 3, 6, 6a), wherein: 
the power supply side detection/recovery device performs at least one of recovery, cutoff, alert, notification and control in response to an open phase, a 
the load side detection/recovery device performs at least one of recovery, cutoff, alert, notification and control in response to an open phase, a disconnection, a loose contact or a resistance increase in the power supply line of the single-phase or three-phase power supply by configuring a second neutral point in the middle of the power output coil (Figures 3, 6, 6a, Claim 1), and is configured to prevent a short circuit accident caused by a line, to reduce the electric leakage, to reduce a line failure, to simplify a line maintenance, and to reduce a construction cost (Figures 3, 6, 6a, Claim 1);
wherein in response to an electrical failure due to an occurrence of a disconnection, a resistance increase, a loose contact, a partial disconnection, an electric leakage or grounding on the power supply side of the load side detection/recovery device, generates and transfers an electrical signal to a fault detector (fault detector comprising 200-220, part of 250, Figure 3, signal inputs to 200-220, 250, Figure 3); and 
wherein the power supply side detection/recovery device and the load side detection/recovery device perform at least one of recovery, cutoff, alert, notification and control in response to an open phase, a disconnection, a loose contact or a resistance increase in the power supply line of the single-phase or three-phase power supply (Kim, element arrangement in 240, Figures 6, 6a comprising resistor). 


Kishibata et al. (US 2005/0280422)discloses a fault detection system in a power system (Figures 1-15), wherein the fault is detected by configuring a neutral point of phase wires (neutral point D in 5A, Figures 1-5, 9, 15) and grounding the neutral point (neutral point D grounded, Figures 1-5, 9, 15) and detecting a potential difference 
Lanquist et al. (US 3,909,672) discloses a power distribution system providing balanced power wherein a change in potential between the neutral and ground is detected to detect unbalance (Figures 1-3, Column 1, lines 35-52). Lanquist does not disclose a detection/control circuitry common to both source side and load side circuitry.
Kim, Kishibata, and Lanquist, alone or in combination does not disclose the combined limitations of grounding the neutral point to Earth or detecting a potential difference between the first neutral point and Earth and grounding the second neutral point to Earth, connecting the second neutral point to the first neutral point or detecting a potential difference between the second neutral point and Earth (Kim discloses prior art teaching of grounding the neutral point as described in lines 29-34 on Page 5 of the Translation, but not specifically shown in the preferred embodiments), preventing the recited faults being by grounding the second neutral point of the load side detection/recovery device to Earth and configuring single-phase power supply lines as one line, the second neutral point of the load side detection/recovery device or the power line (R, S or T) being that generates and transfers an electrical signal to a fault detector, performing at least one of recovery, cutoff, alert, notification and control being by respectively configuring the first and second neutral points using an element electrically/electronically connected to the single-phase or three-phase power supply and respectively grounding the first and second neutral points to Earth or detecting the potential difference between the first neutral point and Earth and between the second 
Regarding Claim 25, closest prior art of record considered, Kim discloses a real-time detection/recovery system of a power line failure in a power distribution system (comprising 150 in a power distribution system 100, Figures 3, 6, 6a, see also Figures 1-2, 4-5, 7) to prevent a power outage, an electric shock or a fire accident caused by a disconnection, a resistance increase, a loose contact, a partial disconnection or an electric leakage occurring on a power supply side of the power distribution system (Abstract, Claims 1-2), the real-time detection/recovery system comprising: 
a power supply side detection/recovery device connected on a power supply side (comprising 230, Figure 3) and a load side detection/recovery device connected on a load side (comprising 240, Figure 3); 
wherein the power supply side detection/recovery device comprises a first leg, a second leg and a third leg (120, 130, 140, Figure 7); and a first wire, a second wire and a third wire (comprising Rrst, Sstr, Ttrs, Figure 7); wherein the first wire is wound around the first leg, the second wire is wound around the third leg, and the third wire is wound around the first leg and the third leg, wherein one ends of the first wire, the second wire and the third wire are connected to a neutral line (Rr wound around 120, Ss around 130, Tt around 140 respectively and connected to neutral line N, Figure 7); and 
a power is supplied from the first wire, the second wire or the third wire connected to the neutral line to the load side detection/recovery device to recover a failed power supply in response to a disconnection on a power supply side of the power 
Kim does not disclose the second wire is wound around the third leg, and the third wire is wound around the first leg and the third leg in a zigzag form in a direction opposite to a direction of windings of the first wire and the second wire; wherein one ends of the first wire, the second wire and the third wire are connected to a neutral line.
Anghel (US 8,964,423) discloses a power distribution system (Figure 3) comprising a zig-zag transformer (18, Figure 3) connected to the phase lines at the load side and connected to a three phase and single phase load with a neutral line is connected to the ground (neutral line connected to ground and to the load 22, Figure 3).
Kim and Anghel alone or in combination does not disclose the second wire is wound around the third leg, and the third wire is wound around the first leg and the third leg in a zigzag form in a direction opposite to a direction of windings of the first wire and the second wire; wherein one ends of the first wire, the second wire and the third wire are connected to a neutral line, in combination with the other elements of the real-time detection/recovery system of Claim 25, therefore allowable. Claims 26-35 depend from Claim 25.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 3/21/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836